Citation Nr: 1545252	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for amyloidosis due to exposure to herbicides, to include Agent Orange.

2.  Entitlement to service connection for neuropathy of the left lower extremity.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for neuropathy of the right lower extremity.  

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to October 1969, and from April 1971 to March 1983.  

This appeal to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision in which the RO in Philadelphia, Pennsylvania reconsidered, but again denied service connection for amyloidosis, pursuant to Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).  Documents accepted as  notices of disagreement (NOD) were received in September 2009 and November 2009.  The RO issued a statement of the case (SOC) in March 2012 and the Veteran filed  a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2012.  

In July 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

In September 2015, the Board requested a medical opinion from the Veterans Health Administration (VHA).  This opinion was completed later in September 2015.  

This appeal has been processed utilizing Virtual VA (VVA) and the Veterans Benefits Management System (VBMS), paperless, electronic claims processing systems.  The VVA file contains the transcript from the July 2015 hearing. 

The Board's decision granting service connection for amyloidosis is set forth below.  The claim for service connection for neuropathy of the left lower extremity and the petition to reopen a claim for service connection for neuropathy of the right lower extremity-for which the Veteran has completed the first of two actions required to place these matters in appellate status-are  addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 
 

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the period in which exposure to herbicides (to include Agent Orange) is presumed.  

2.  A VHA medical expert has determined that the Veteran has AL amyloidosis, which is a disease presumed to be associated with Agent Orange/herbicide exposure.

CONCLUSION OF LAW

The criteria for service connection for amyloidosis are met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1111, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the claim for service connection for amyloidosis,  the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure to herbicides is presumed.  Id.  

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed at 38 C.F.R. § 3.309(e), and they include AL amyloidosis.  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with one exception being that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) .

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2  ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11  (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's essential assertion in this case-to include as reflected in the transcript of his July 2015 Board hearing  -is that he suffers from primary or AL amyloidosis, the type of amyloidosis for which a presumption of service connection based on exposure to Agent Orange is warranted. 

The service treatment reports reflect no complaints, findings, or diagnosis referable to amyloidosis.  After service, private treatment reports dated in 1999 note amyloidosis of the subglottic larynx and trachea.  Biopsies were conducted in conjunction with this treatment, the reports form which are of record.  See September 9, 1999, pathologic report from Dunn Memorial Hospital and reports from October 25, 1999, biopsy performed by T.C.H., M.D. .  The October 1999 biopsy results were sent to M.B., M.D. for "protein sequencing." 

A VA examiner, asked to opine as to whether the Veteran's amyloidosis was primary in nature (the type of which is presumptively associated with herbicide (Agent Orange) exposure, and hence, for which presumptive service connection is available) provided the following in a July 2009 statement: 

[The Veteran's] chart was reviewed for possible AL or AA amyloidosis.  The Veteran apparently has biopsy-proven tracheal and glottic areas positive for amyloidosis; however there is no other data available from reviewing his chart.  I cannot differentiate between primary, secondary, or previous categories of amyloidosis from what is available.  I will be happy to review any laboratory data once these become available. 

Also of record are the following September 2009 statements by the previously referenced M.B., M.D (the Director of Amyloid Research with the Indiana University School of Medicine):

(1) Per your request[,] laryngeal biopsy tissue, that was obtained 10/25/1999, was submitted to histologic exam. Sections of this material, stained with Congo red, are consistent with epithelial lined tissue from false vocal chord with amorphous deposits in the subepithelial areas.  These deposits stained positive with Congo red.  Control stained appropriately. 

Impression:  False vocal cord with amyloid deposition. 

Comment:  Amyloid deposition in the larynx is in most cases localized amyloidosis.  In rare instances[,] this form of amyloidosis can be associated with systemic disease.  Clinical correlation is suggested.

(2) The biopsy definitely makes the diagnosis of amyloidosis in the laryngeal biopsy from 1999.  This is a form of immunoglobulin light chain amyloidosis which we previously called primary amyloidosis.  Whether the amyloidosis is localized or a systemic amyloidosis cannot be answered from this biopsy.  To answer your question of whether you still have the disease you would have to seek an evaluation by your doctor at this time specifically for that issue. 

Based on the indefinite nature of the evidence described above, the as set forth the Board request solicited the a VHA medical opinion.  In the September 2015 opinion, the medical expert concluded, in part, that "the probability that the [Veteran's] amyloidosis is light chain derived [the type of amyloidosis presumptively associated with herbicide (Agent Orange) exposure] is greater than 50 percent."  Two VA physicians concurred with this opinion. 

While noting that an opinion in this regard was not specifically requested by the Board, the medical expert also proffered that the Veteran's amyloidosis was "likely less than 10%" disabling; however, this determination was not based on any criteria found in VA's Schedule for Rating Disabilities.  See 38 C.F.R. Part 4.  

As such, and given the clinical evidence of symptomology attributed to amyloidosis of the larynx and trachea, such has hoarseness (see September 1999 private treatment reports) and difficulty talking (see July 2000 VA examination reports), the Board has resolved all reasonable doubt and finds-for the limited purpose of determining  whether the criteria for a grant of service connection are met-that the Veteran has developed manifestations of AL amyloidosis to a degree of at least 10 percent so as to warrant presumptive service connection.  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  


ORDER

Service connection for amyloidosis is granted. 



REMAND

In an April 2015 rating decision, the AOJ denied service connection for neuropathy of the left lower extremity and reopened but denied a previously-denied claim for service connection for neuropathy of the right lower extremity.  A timely notice of disagreement with each denial was received in August 2015.  However, to date, the AOJ has not issued an SOC with respect to these matters, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  

The Board emphasizes, however, that to obtain appellate review of either of these issues, which are not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby EMANDED for the following action:

Furnish to the Veteran and his representative an SOC with respect to the claim for service connection for neuropathy of the left lower extremity, and the request to reopen the claim for service connection for neuropathy of the right lower extremity, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to each claim.  

The Veteran and his representative are hereby reminded that to obtain appellate review of either claim, a timely appeal must be perfected-with respect to these claims, whichin the remainder of the one-year period following notice of the April 2015 rating decision or within 60 days of the issuance of the SOC, whichever is later. 

The purpose of this REMAND is to afford the Veteran due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


